         Case 1:19-cr-00789-PGG Document 401
                                         399 Filed 06/17/21
                                                   06/14/21 Page 1 of 2




                                              June 14, 2021

By ECF

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:     United States v. Anthony Rose, 19 Cr. 789 (PGG)                      June 17, 2021

Dear Judge Gardephe:

        I represent Anthony Rose, and write on consent (Assistant U.S. Attorney Louis
Pellegrino and Pretrial Services Officer Courtney DeFeo) to respectfully request that the
Court modify Mr. Rose’s travel restrictions to allow him to travel on the dates specified
below for business. Specifically, Mr. Rose has worked for several years in the business of
selling natural hair for Ethnicity Hair Collections (EHC), and there is a tour during the
second half of this year with trainings and conferences in the Southeastern United States and
Puerto Rico. The Court has previously authorized Mr. Rose to travel on similar business
trips. See, e.g., Dkt. Nos. 200, 213, 249, 289, and 334.

       Mr. Rose seeks permission to travel for the following events:

              July 3-5, 2021: Puerto Rico
              July 24-26, 2021: Columbia, SC
              August 14-16, 2021: Myrtle Beach, SC
              August 27-40, 2021: New Orleans, LA
              September 18-20, 2021: Savannah, GA
              October 23-25, 2021: Greenville, NC
              November 20-22, 2021: Raleigh, NC
              December 18-20, 2021: Charlotte, NC

        Thank you for your consideration of this request.
        Case 1:19-cr-00789-PGG Document 401
                                        399 Filed 06/17/21
                                                  06/14/21 Page 2 of 2

Honorable Paul G. Gardephe                                               Page 2
June 14, 2021

Re:    United States v. Anthony Rose, 19 Cr. 789 (PGG)

                                          Respectfully submitted,


                                           /s/
                                           Martin S. Cohen
                                           Ass’t Federal Defender
                                           (212) 417-8737

Cc:   Louis Pellegrino, Esq., by ECF
      U.S. Pretrial Services Officer Courtney DeFeo
